Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. 10,307,241. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the instant application are claiming common subject matter including a valve prosthesis comprising a support frame with prosthetic leaflets and a valve clasper coupled to and moveable relative to the support frame along a longitudinal axis between a nesting position and engagement position, and wherein the clasper comprises U-shaped members and leg members.  The difference between the claims of the application and the claims of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  Thus the invention of the patent claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhang (US 2010/0249915, hereinafter “Zhang”).  
	Regarding claim 1, Zhang discloses a valve prosthesis with embolic protection (abstract; Figs 1A, 8A-H; para [0169-0170, 0213]), the valve prosthesis comprising: 
	a support frame (4/102) defining a central orifice about a longitudinal axis along an inflow-outflow direction, the support frame being radially expandable between a compact configuration (Fig 8A) during delivery to a native valve and an expanded configuration (Fig 8H) during placement at the native valve, the support frame comprising a plurality of flexible prosthetic leaflets to provide a one-way valve in the orifice when the support frame is in the expanded configuration (para [0215, 0231, 0175-0178, 0194]); and 

	Regarding claim 2, wherein the valve clasper defines a clasper length along the longitudinal axis extending axially from a first end of the U-shaped members (8) to a second end of the U-shaped members, wherein each of the leg members (10) has a leg length that is about equal to the clasper length (Fig 1A; para [0019, 0023]).  
	Regarding claim 3, wherein each of the leg members (10) extends away from a first end of the U-shaped members in a direction toward a second end of the U- shaped members along the longitudinal axis (Fig 1A; para [0181]).  
	Regarding claim 4, wherein the plurality of flexible prosthetic leaflets are attached to an inner surface of the support frame (para [0194-0195]).  
	Regarding claims 5 and 6, wherein the support frame is coupled to the valve clasper via a filter material or sheet (para [0198] – “the covering can function at least in part to movably connect valve clasper 6 to support frame 4”; para [0025, 0196-0197] – fabric of covering is interpreted as filtering material as a filter sheet as it is fully capable of being used to filter certain; it is noted the specific material or pore size are not claimed).  
	Regarding claim 7, wherein the filter sheet (covering; para [0196-0198]) is configured to provide embolic protection (fully capable of blocking at least some embolic material).  
	Regarding claim 8, wherein the support frame comprises a reversibly expandable material (para [0176]).  

	Regarding claim 10, wherein each leg member (10) is coupled to the valve clasper at peak portions (5) of adjacent U-shaped members (8) (Fig 1A; para [0181]).  

	Regarding claim 11, Zhang discloses a valve prosthesis with embolic protection device for engagement with at least one native valve leaflet and a valve annulus of a native valve (abstract; Figs 1A, 8A-H; para [0169-0170, 0213]), the valve prosthesis comprising: 
	a support frame (4/102) being radially expandable between a compact configuration (Fig 8A) during delivery to the native valve and an expanded configuration (Fig 8H) during placement at the native valve, the support frame having an outer surface and defining a central orifice about a longitudinal axis along an inflow-outflow direction the support frame comprising a plurality of flexible prosthetic leaflets to provide a one-way valve in the orifice when the support frame is in the expanded configuration (para [0215, 0231, 0175-0178, 0194]); and 
	a valve clasper (6/106) coupled to and movably attached to the support frame, the valve clasper comprising three U-shaped members (8) and three leg members (10) (Fig 1A; para [0067, 0181]), the U- shaped members each comprising a peak portion (5) and a valley portion, each U-shaped member being coupled to an adjacent U-shaped member at the peak portions thereof, each of the leg members being positioned circumferentially intermediate respective U-shaped members at the peak portions thereof (Fig 1A; para [0181]), the U-shaped members and the leg members being movable relative to the support frame along the longitudinal axis between a nesting position (Fig 8D; para [0186, 0235]) during delivery and an engagement position (Fig 8C; para [0185, 0233-0234]) during placement at the native valve, the leg members being engageable to permit manipulation of a position of the valve clasper (para [0185, 0233-0235]), wherein during placement of the valve clasper at the native valve, the 
	Regarding claim 12, wherein the valve clasper defines a clasper length along the longitudinal axis extending axially from the peak portions of the U-shaped members to the valley portions of the U-shaped members, wherein each of the leg members has a leg length that is about equal to the clasper length (Fig 1A; para [0019, 0023]).  
	Regarding claim 13, wherein each of the leg members (10) extends away from a first end of the U-shaped members in a direction toward a second end of the U- shaped members along the longitudinal axis (Fig 1A; para [0181]).  
	Regarding claim 14, wherein the plurality of flexible prosthetic leaflets are attached to an inner surface of the support frame (para [0194-0195]).  
	Regarding claims 15 and 16, wherein the support frame is coupled to the valve clasper via a filter material or sheet (para [0198] – “the covering can function at least in part to movably connect valve clasper 6 to support frame 4”; para [0025, 0196-0197] – fabric of covering is interpreted as filtering material as a filter sheet as it is fully capable of being used to filter certain; it is noted the specific material or pore size are not claimed).  
	Regarding claims 17, wherein the filter sheet (covering; para [0196-0198]) is configured to provide embolic protection (fully capable of blocking at least some embolic material).  
	
	Regarding claim 18, Zhang discloses a method to implant a valve prosthesis in a patient (abstract; Figs 1A, 8A-H; para [0169-0170, 0213]), the method comprising: 
	advancing the valve prosthesis, in a compact configuration, through a vessel of the patient (Fig 8A; para [0231]), the valve prosthesis having a support frame (4/102) and a valve clasper (6/106) that is movably coupled to the support frame (para [0174-0176, 0179-0180]), wherein in the compact configuration (Figs 8A-8B), the valve clasper is longitudinally offset from the support frame along a longitudinal axis (para [0185]), the valve clasper having leg members 
	permitting expansion of the valve clasper (Fig 8C; para [0233]); 
	moving the valve clasper into an engagement position, via engagement with the leg members, to position the valve clasper relative to a native valve of the patient (Fig 8C; para [0173, 0234]); 	
	positioning the support frame within a lumen of the valve clasper (Fig 8D; para [0235]); and 
	permitting expansion of the support frame within the valve clasper to sandwich a native valve leaflet between an external surface of the support frame and the valve clasper to secure the valve prosthesis within a native valve annulus of the patient (Figs 8E-H; para [0173, 0236-0240]).  
	Regarding claim 19, further comprising advancing the valve prosthesis through the vessel of the patient in a sheath or tubular structure (120; para [0215]; Figs 8A-H).  
	Regarding claim 20, wherein the valve clasper (6) comprises three U- shaped members (8) (Fig 1A; para [0067, 0181]).  
	Regarding claim 21, wherein the valve clasper (6) comprises a plurality of U- shaped members (8) extending along the longitudinal axis, wherein two U-shaped members of the plurality of U-shaped members are connected by a leg portion (10) extending longitudinally between the two U-shaped members (Fig 1A; para [0181]).  
	Regarding claim 22, further comprising delivering the valve prosthesis to an aortic valve or a mitral valve (para [0159, 0213]).  
	Regarding claim 23, wherein the advancing comprises advancing the valve prosthesis in a retrograde direction with in the vessel (para [0169, 0213]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771